 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11       EDWARD VINCENT RAY, JR.,                           No. 1:20-cv-01699-NONE-HBK
12                          Plaintiff,                      FINDINGS AND RECOMMENDATIONS TO
                                                            DENY PLAINTIFF’S MOTION TO PROCEED
13             v.                                           IN FORMA PAUPERIS AND THE CASE BE
                                                            DISMISSED WITHOUT PREJUDICE1
14       WILLIAM JOE SULLIVAN, et al.,
                                                            OBJECTIONS DUE WITHIN TWENTY-ONE
15                          Defendants.                     DAYS

16                                                          (Doc. No. 2)

17

18            Plaintiff Edward Vincent Ray, Jr., a state prisoner, is proceeding pro se on his civil rights
19   complaint filed pursuant to 42 U.S.C. § 1983 on December 3, 2020. (Doc. No. 1). Plaintiff
20   accompanied the filing of his complaint with a motion to proceed in forma pauperis (“IFP”).
21   (Doc. No. 2). For the reasons set forth herein, the court recommends Plaintiff’s motion to
22   proceed IFP under 28 U.S.C. § 1915(g) be denied because Plaintiff has had at least three
23   dismissals that constitute strikes and he has not established he meets the imminent danger
24   exception. The court further recommends the case be dismissed without prejudice if Plaintiff fails
25   to pay the filing fee before the objection period expires.
26
27   1
      This matter was referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302 (E.D. Cal.
     2019).
28
                                                              1
 1          I.       BACKGROUND AND FACTS

 2          Plaintiff is incarcerated at California Correctional Institution (CCI). His complaint, which

 3   names the warden, three correctional officers, and the California Department of Corrections and

 4   Rehabilitation (CDCR) as defendants, alleges due process violations and violations of CDCR’s

 5   regulations stemming from Plaintiff’s transfer within CCI to a “more restrictive prison setting” so

 6   officials could facilitate social distancing amid the ongoing COVID-19 pandemic. (Doc. No. 1 at

 7   8). Plaintiff states the defendants “overreacted” to COVID-19 and followed “directives” rather

 8   than “laws” when implementing various restrictions within the prison. (Id. at 8-12). Plaintiff

 9   claims those restrictions have caused him mental anguish and loss of sleep, inter alia. (Id. at 7).

10   Plaintiff acknowledges his three-strike status but argues he should be permitted to proceed IFP

11   because he faces imminent danger because the restrictive conditions of his confinement place him

12   in danger of contracting COVID-19, his new housing unit is dirty and cramped, and he has been

13   threatened by “dangerous inmates.” (Id. at 4-6).

14          II.     APPLICABLE LAW

15          The “Three Strikes Rule” states:

16                  In no event shall a prisoner bring a civil action or proceeding under
                    this section if the prisoner has, on 3 or more prior occasions, while
17                  incarcerated or detained in any facility, brought an action or appeal
                    in the United States that was dismissed on grounds that it was
18                  frivolous, malicious, or fails to state a claim upon which relief may
                    be granted, unless the prisoner is under imminent danger of serious
19                  physical injury.
20   28 U.S.C. § 1915(g). Part of the Prison Litigation Reform Act, the Three Strikes Rule was
21   enacted to help curb non-meritorious prisoner litigation. See Lomax v. Ortiz-Marquez, 140 S. Ct.

22   1721, 1723 (2020) (citations omitted)). Under § 1915(g), prisoners who have repeatedly brought

23   unsuccessful suits may be barred from bringing a civil action and paying the fee on a payment

24   plan once they have had on prior occasions three or more cases dismissed as frivolous, malicious,

25   or for failure to state a claim. Id.; see also Andrews v. Cervantes, 493 F.2d 1047, 1052 (9th Cir.

26   2007). Regardless of whether the dismissal was with or without prejudice, a dismissal for failure
27   to state a claim counts as a strike under § 1915(g). Lomax, 140 S. Ct. at 1727.

28          To determine whether a dismissal counts as a strike, a reviewing court looks to the
                                                        2
 1   dismissing court’s actions and the reasons underlying the dismissal. Knapp v. Hogan, 738 F.3d

 2   1106, 1109 (9th Cir. 2013). For a dismissal to count as a strike, the dismissal had to be on a

 3   “prior occasion,” meaning the it occurred before Plaintiff initiated the instant case. See §

 4   1915(g). A dismissal counts as a strike when the dismissal of the action was for frivolity,

 5   maliciousness, or for failure to state a claim, or an appeal dismissed for the same reasons. Lomax,

 6   140 S. Ct. at 1723 (citing Section 1915(g)); see also Washington v. Los Angeles Cty. Sheriff’s

 7   Dep’t, 833 F.3d 1048 (9th Cir. 2016) (reviewing dismissals that count as strikes); Coleman v.

 8   Tollefson, 135 S. Ct. 1759, 1761 (2015) (dismissal that is on appeal counts as a strike during the

 9   pendency of the appeal). , A complaint is “dismissed” for purposes of §1915(g) when a district

10   court disposes of an in forma pauperis complaint requiring the full filing fee. Louis Butler

11   O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008). A dismissal for failure to state a claim

12   relying on qualified immunity counts as a strike. Reberger v. Baker, 657 F. App’x 681, 683-84

13   (9th Cir. Aug. 9, 2016).

14              Although not exhaustive, dismissals that do not count as § 1915(g) strikes include:

15   dismissals of habeas corpus petitions, unless the habeas was purposefully mislabeled to avoid the

16   three strikes provision. See generally El-Shaddai v. Zamora, 833 F.3d 1036, 1046 (9th Cir. 2016)

17   (dismissals of habeas cases do not count as strikes, noting exception). A denial or dismissal of

18   writs of mandamus petitions, the Younger2 abstention doctrine, and Heck v. Humphrey3 generally

19   do not count as a strike, but in some instances Heck dismissals may count as a strike. See

20   Washington v. Los Angeles Cty. Sheriff’s Dep’t, 833 F.3d at 1055-58 (citations omitted)
21   (recognizing some Heck dismissals may count as strikes but noting others do not; and reiterating

22   abstention doctrine dismissals and writs of mandamus do not count as strikes). A dismissal of a

23   claim based on sovereign immunity does not count as a strike. Hoffman v. Pulido, 928 F.3d 1147

24   (9th Cir. 2019). The Ninth Circuit also does not count cases dismissed for lack of jurisdiction as

25   strikes. Moore v. Maricopa Cty. Sheriff's Off., 657 F.3d 890, 894 (9th Cir. 2011). Finally, the

26   Ninth Circuit has ruled that if one reason supporting a dismissal is not a reason enumerated under
27
     2
         Younger v. Harris, 401 U.S. 37 (1971).
28   3
         Heck v. Humphrey, 512 U.S. 477 (1994).
                                                         3
 1   §1915A, then that reason “saves” the dismissal from counting as a strike. Harris v. Harris, 935

 2   F.3d 670 (9th Cir. 2019).

 3          Once prisoner-plaintiffs have accumulated three strikes, they may not proceed without

 4   paying the full filing fee unless “the complaint makes a plausible allegation” that the prisoners

 5   “faced ‘imminent danger of serious physical injury’ at the time of filing.” Andrews v.

 6   Caervantes, 493 F.3d 1047, 1051-52 (9th Cir. 2007) (addressing imminent danger exception for

 7   the first time in the Ninth Circuit). The court must construe the prisoner’s “facial allegations”

 8   liberally to determine whether the allegations of physical injury are plausible. Williams v.

 9   Paramo, 775 F.3d 1182, 1190 (9th Cir. 2015). However, assertions of imminent danger may be

10   rejected as overly speculative or fanciful. Andrews, 493 F. 3d at 1057, fn. 11.

11          III.    ANALYSIS

12                  A. Plaintiff Has Three or More Qualifying Strikes

13          Plaintiff is identified as a “three-striker” on the national Pro Se Three Strike Database and

14   a review of the Pacer Database reveals Plaintiff has filed at least 90 civil actions or appeals in a

15   court of the United States and has been deemed a three-striker under § 1915(g) by a number of

16   courts prior to filing this lawsuit.4 Although not exhaustive, for purposes of this report and

17   recommendation, each of the following cases are properly deemed qualifying § 1915(g) strikes

18   and each were entered before Plaintiff commenced the instant action:

19

20              Date of Order                Case Style               Disposition
                                    Ray v. Schoo, et al.,   The district court adopted in
21          January 2, 2014         Case No. 5:10-cv-00942- full findings and
22                                  VAP-PJW (C.D. Cal.)     recommendations which
                                                            determined Plaintiff’s fifth
23                                                          amended complaint alleging
                                                            Eighth Amendment claims
24                                                          failed to state a claim upon
                                                            which relief could be granted.
25
                                                            The findings and
26                                                          recommendations explicitly

27          4
               See http://156.128.26.105/LitigantCase.aspx?PersonID=6929 (National Pro Se Database);
     http://pacer.usci.uscourts.gov.
28
                                                        4
 1                                                                stated the dismissal would
                                                                  count as a “strike” against
 2                                                                Plaintiff.
 3                                 Edward Ray, Jr. v. Kristen The Ninth Circuit found that
            December 13, 2014      Carter, et al,                 Plaintiff’s appeal was
 4                                 Appeal Case No. 14-17369, “frivolous.”
                                   (9th Cir.)
 5                                 Ray v. Rogers, Case. No. The district court dismissed
            January 17, 2017       5:16-cv-05483-EJD (N.D. Plaintiff’s case “for failure to
 6
                                   Cal.)                          state a claim upon which
 7                                                                relief may be granted.”
                                   Edward Ray, Jr. v. A. Leal, The Ninth Circuit denied
 8          March 14, 2017         et al,                         Plaintiff’s appeal because it
                                   Appeal Case No. 16-16482, was “frivolous.”
 9                                 (9th Cir.)
10                                 Ray v. Jefferson et. al, 4:16- The district court dismissed
            April 27, 2017         cv-02652-YGR (N.D. Cal.) Plaintiff’s case for failure to
11                                                                state “cognizable” claims.
                                   Edward Ray, Jr. v. Caesar The Ninth Circuit dismissed
12          June 14, 2017          Basa,                          Plaintiff’s “appeal as
                                   Appeal Case No. 16-17290, frivolous.”
13
                                   (9th Cir.)
14          This court has previously denied Plaintiff’s motion to proceed IFP in other matters
15   because of his three-striker status. See, e.g, Case No. 1:20-cv-01515-AWI-GSA at Doc. No. 12;
16   Case No. 1:19-cv-01561-AWI-SKO at Doc. No. 6. Indeed, Plaintiff acknowledges his own three
17   strike status. (Doc. No. 1 at 4). It is therefore unquestionable that Plaintiff has three or more
18   qualifying strikes for purposes of § 1915(g).
19                  B. The Imminent Danger Exception Does Not Apply
20          Because Plaintiff has three or more qualifying cases, the undersigned next considers
21   whether the allegations in Plaintiff’s complaint plausibly states facts to fall within the imminent
22   danger exception. Plaintiff generally alleges he is in imminent danger of contracting COVID-19
23   because he interacts with people not wearing proper personal protective equipment and because
24   his cellmate has a compromised immune system. (Doc. No. 1 at 4). When prisons are making
25   reasonable efforts to combat COVID-19 it suggests an inmate is not in imminent danger of
26   contracting it. Anderson v. Doe, 2020 WL 7651978, at *2 (E.D. Cal. Nov. 19, 2020), report and
27   recommendation adopted, 2020 WL 7383644 (E.D. Cal. Dec. 16, 2020), reconsideration denied,
28
                                                        5
 1   2021 WL 22416 (E.D. Cal. Jan. 4, 2021). Here, the complaint alleges Plaintiff was transferred

 2   within CCI so officials could facilitate social distancing. (Doc. No. 1 at 8). This suggests CCI

 3   was proactive in undertaking steps to minimize inmates’ risk of contracting COVID-19. And

 4   while Plaintiff expresses a generalized fear of contracting COVID-19, he nonetheless

 5   acknowledges he is “not at high risk” of catching it. (Doc. No. 1 at 9). Plaintiff also fails to

 6   explain how a transfer to a lower security section of CCI will lessen his chances of contracting

 7   COVID-19 or describe what personal protective equipment he or others lack. Plaintiff’s

 8   conclusory concerns about contracting COVID-19 do not amount to a plausible allegation of

 9   imminent danger.

10           Plaintiff next claims he is in imminent danger because CCI’s water contains lead and

11   bacteria and his cell is dusty. (Doc. No. 1 at 4). In a separate lawsuit filed more than a year prior

12   to the instant action, plaintiff raised the same concerns about the water being contaminated. Ray

13   v. Ribera, 2019 WL 5887193, at *1 (E.D. Cal. Nov. 12, 2019), report and recommendation

14   adopted, 2019 WL 6840153 (E.D. Cal. Dec. 16, 2019). The court determined those claims did

15   not rise to imminent danger because Plaintiff “provided no basis” that the water was

16   contaminated and that any risk it posed was speculative, not imminent. (Id.). That Plaintiff again

17   raises these allegations suggest that the alleged harm is unrelated to his transfer within CCI. And

18   while Plaintiff attributes a cough and sore throat to the dust and water, he provides no medical

19   basis that his generic symptoms are related to these conditions. Nor does Plaintiff allege that he

20   sought medical care for his symptoms and was being denied medical care.
21           Plaintiff also claims he is in imminent danger because he has been “threatened” by CCI

22   staff and by fellow inmates due to the facts that he now is being housing with higher level

23   security inmates. (Doc. No. 1 at 5-6). Plaintiff alleges an inmate made a veiled threat that he

24   would be beat up if he “snitched” on fellow inmates, and that he has been threatened with needles

25   supposedly containing hepatitis and AIDS. (Doc. No. 1 at 5). The only remark he attributes to

26   CCI staff is that he was told inmates like him are “crybabies” for “always filing grievances.”
27   (Id.). Even if true, it is difficult to construe this statement as threatening, let alone portending

28   imminent danger. The other comments purportedly made by unidentified fellow inmates also do
                                                         6
 1   not demonstrate imminent danger. Allegations that are “[o]verly speculative and fanciful … do

 2   not plausibly show imminent danger.” Stine v. Fed. Bureau of Prisons, 2015 WL 5255377, at *6

 3   (E.D. Cal. Sept. 9, 2015). Vague “verbal threats of physical harm to [ ] health and safety” are

 4   insufficient “to demonstrate imminent danger of serious physical injury.” Cruz v. Pfeiffer, 2021

 5   WL 289408, at *2 (E.D. Cal. Jan. 28, 2021). Plaintiff does not identify which inmate made the

 6   alleged threats or that he reported the threat to correctional officials and they refused to take any

 7   action. While a Plaintiff “need not wait” until the event of which he alleges occurs, see e.g.

 8   Helling v. McKinney, 509 U.S. 25, 33-34 (1993), he must provide some factual specificity to

 9   support his allegations. Accordingly, without any factual basis these threats are too speculative

10   and vague to demonstrate imminent danger. Based on the foregoing, the undersigned finds no

11   plausible allegations that Plaintiff is in imminent danger to avail himself of the imminent danger

12   exception to the three-strike bar.

13          Accordingly, it is RECOMMENDED:

14          Plaintiff’s motion for leave to proceed in forma pauperis (Doc. No. 2) be denied under 28

15   U.S.C. § 1915(g) and he be required to pay the filing fee within twenty-one days or the complaint

16   be dismissed without prejudice.

17                                          NOTICE TO PARTIES

18          These findings and recommendations will be submitted to the United States District Judge

19   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within twenty-one

20   (21) days after being served with these findings and recommendations, a party may file written
21   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

22   Findings and Recommendations.” Parties are advised that failure to file objections within the

23   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

24   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

25          ///

26          ///
27

28
                                                        7
 1   IT IS SO ORDERED.
 2

 3   Dated:   June 2, 2021
                             HELENA M. BARCH-KUCHTA
 4                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                             8
